               IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         SOUTHERN DIVISION
                        NO. 7:12-CR-121-2H

UNITED STATES OF AMERICA,          )
                                   )
                                   )
                                   )
     v.                            )
                                   )                 ORDER
                                   )
JUSTIN LEE ROOKS,                  )
                                   )
     Defendant.                    )
                                   )



     This matter is before the court on defendant’s pro se motion

for early termination of his supervised release, [DE #89].           This

court previously denied the motion due to outstanding restitution.

However, defendant has now entered into an Agreed Order for Payment

regarding the outstanding restitution, consented to by defendant

and United States Probation.       In its discretion, the court now

grants the motion and hereby terminates defendant’s supervision.


     This 17th
          ___ day of February 2021.




                           __________________________________
                           Malcolm J. Howard
                           Senior United States District Judge

At Greenville, NC
#26




       Case 7:12-cr-00121-H Document 90 Filed 02/17/21 Page 1 of 1
